OPINION — AG — **** SUBSTITUTE SCHOOL TEACHERS — SALARIES ****  PURSUANT TO 70 Ohio St. 1961 6-4 [70-6-4], A SCHOOL DISTRICT MAY LEGALLY USE FUNDS TO PAY THE SALARIES OF SUBSTITUTE TEACHERS FOR THE TULSA CLASSROOM TEACHERS ASSOCIATION REPRESENTATIVES WITHOUT DEDUCTING THE AMOUNT OF SALARY PAYMENTS TO THE SUBSTITUTE TEACHERS FROM THE SALARY OF THE REGULAR TEACHER PROVIDING SUCH TERMS ARE PRESCRIBED AND AGREED UPON IN ADVANCE BY THE SUBSTITUTE TEACHER, THE REGULAR TEACHER, AND THE BOARD OF EDUCATION, OR IF SUCH TERMS ARE PRESCRIBED BY REGULATIONS OF THE BOARD. IN THE ABSENCE OF SUCH AGREEMENT OR REGULATIONS, THE SUBSTITUTE TEACHER WILL BE PAID IN THE SAME MANNER AND AMOUNT AS WOULD HAVE BEEN PAID THE REGULAR TEACHER, AND SUCH PAYMENT WILL BE DEDUCTED FROM THE AMOUNT NEXT PAYABLE TO THE REGULAR TEACHER. CITE: 70 Ohio St. 1961 6-4 [70-6-4] (GARY GLASGOW)